In a proceeding under article 78 of the Civil Practice Act, to annul a determination of the Board of Zoning and Appeals of the Town of North Hempstead, dated December 20, 1961, which, after a hearing, denied petitioner’s application to direct the Manager of the Building Department of said town to issue a building permit for the erection of a hotel on certain land in Nassau County, the said board and manager appeal from an order of the Supreme Court, Nassau County, dated April 2, 1962, which annulled the board’s determination and directed that the permit be issued. The appellants had denied the permit on the ground that the floor area of the first floor of the proposed hotel did not equal the floor area of the second and third floors; and, hence, the hotel lacked the minimum of three stories required by the local Building Ordinance. Order affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.